DETAILED ACTION
	This action is a response to the communication received on 9/16/2022. Examiner acknowledges the amendments made to claims 1-4 and the addition of claims 5-6.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 9/16/2022.  These drawings are accepted.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: 
In claim 2, line 2, “by electrical,” should be –by electrical stimulation,--.
In claim 3, line 2 “sub-steps of” should be deleted.
In claim 3, line 7, “altering consciousness” should be –altering the consciousness--.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome some of the 112 and the previous 101 rejections.
With regards to enablement, Applicant argues that the claims are enabled. Examiner disagrees. While some of Applicant’s arguments are valid with regards to enablement, not all of the recited stimulation types are enabled, specifically the rotating stimulation. It is not clear what the rotating stimulation actually is or how this is performed. Note that the specification has support for rotating electrical stimulation. However, rotating stimulation encompasses a broader scope which is not supported by the specification.  
Applicant’s amendments have introduced new prior art and 101 rejections.  
Applicant’s arguments with respect to claim(s) 1, 2, and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some stimulation paradigms that use electrodes, does not reasonably provide enablement for all stimulation paradigms recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 2 is directed towards brain stimulation and claims a wide variety of types of stimulation. However, Applicant’s specification only gives an example of certain stimulation types. While Applicant has given references of brain stimulation paradigms from prior art, no examples or guidance is given in Applicant’s specification in the detailed description as to how one would stimulate with a rotating stimulation paradigm. Thus, one of ordinary skill in the art would have to perform undue experimentation to make and use the invention commensurate with the scope of the claim.
Note that the specification does give guidance on rotating electrical stimulation. Amending the claim to reflect that would resolve the issue. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3, the step of altering the consciousness in line 7 is not a sub-step of the applying stimulation to the neuron which makes the claim indefinite.
Claim 4 recites several locations in lines 3-5. It is not clear if all of these locations are being positively recited as being monitored.
Claim 4 recites the limitation “duration of said membrane potentials” in line 7. It is not clear if this a new instance or refers to the “membrane potential duration” mentioned in line 3 of claim 1.
Claim 6 recites the limitation “parameters of the stimulation” in line 1. It is not clear if this is a new instance or refers to the same parameters mentioned in line 5 of claim 5. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more or an abstract idea. 
Step 1: The claims are directed to a method and is a statutory category.
Step 2A, Prong 1: The methods recite two steps, applying stimulation to a neuron and adjusting stimulation parameters. Claim 5 additionally recites the steps of receiving feedback from the user and altering the consciousness of the user for a predetermined duration. However, these steps can be considered as a natural process, such as sexual activities of humans, or as methods of organizing human interactions, such as dating, sexual activities of humans, therapy sessions, boardroom negotiations, massage, and fights between humans. Any stimuli will stimulate a neuron. Applicant has not given specifics with regards to which neurons are being stimulated or what the stimuli is. This would make the application of stimuli include visual, auditory, olfactory, gustatory, and tactile stimulations present in any of the aforementioned scenarios be considered as meeting the applying stimulation step. Receiving feedback is a natural part of dating, sexual activities of humans, therapy sessions, boardroom negotiations, massage, and fights between humans as the person that received the stimulation will respond and give feedback to the person applying the stimuli such as facial expression changes, sounds made, etc. The person providing the stimuli will then adjust the stimulation, this can be changes in conversational tones, how touches are being made, amendments to contract offers, etc. The step of altering the consciousness of the user for a pre-determined duration can also be considered as methods of organizing human activity. These can be the high one gets during sexual activities (time durations are present when watching pornography or using), the heightened adrenaline rush during a timed round in a fight, or succeeding in a difficult negotiation or that sense of relief during a relaxing massage or therapy session (note that the specified examples would have predetermined durations).
Step 2A, Prong 2: The claims recite no additional elements that integrate the judicial exception into practical application.  
Step 2B: No additional components are present in the claim besides the abstract idea. Thus, the claim is not significantly more than the abstract idea.

Claim 6 recites parameters for the stimulation which include changes in direction and that the stimulation is from a plurality of peripheral receptors positioned at different directions. This still falls within the realm of abstract idea because any stimulation not at the central nervous system level can be considered as stimulation from plurality of peripheral receptors from different directions. Even with these limitations, the claim can still read on sexual activities and massage, and thus is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0182285 (Tyler et al., hereinafter Tyler).
In regards to claims 1, 2, and 5, Tyler discloses a method and apparatus for transdermal electrical stimulation to improve sleep (title and abstract). Tyler specifically states the steps of 
applying stimulation to a neuron (paragraph 37 – applying electrical stimulation on the neck stimulates a neuron);
receiving feedback from the user (paragraph 42);
adjusting parameters of the stimulation (paragraph 42);
altering the consciousness of the user for a predetermined duration (paragraphs 46, 119, 147-149; stimulation occurs with a specific duration which changes consciousness state/sleep state). 

In regards to claim 4, Tyler discloses the limitations of claim 1. In addition, paragraph 46 mentions monitoring EEG and EMG activity, which would be monitoring membrane potentials. Paragraphs 42 and 46 show the step of receiving user feedback from the monitored activity. EEG monitoring would naturally include cortical location and duration of the membrane potentials.
  
Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Claims 1, 5, and 6 read on massage therapy sessions, which is a public use or a service sold. An example of these types of services is shown on massage therapy websites such as (https://www.delucamassage.com/services/). An internet archive of the site from 2018 (see attached printout) shows various services and the durations one can select for the services.
The massage therapists apply stimulation to a neuron once the massage begins. They then receive feedback from the user, which typically include how hard or soft to make the massage, which parts need to be addressed, and current ailments. The therapist then adjusts the massage to accommodate the client which can include changing the location/direction of the massage, which meets the limitations of claim 6. During the session, which has a predetermined duration, the user goes through several alterations of consciousness that end from being tight to pained to relaxed to having a clear mind. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 3, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the stimulation parameters comprise location, direction, frequency, amplitude, AND duty cycle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791